Citation Nr: 1220688	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  05-21 481	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder of the right lower extremity, claimed as the residuals of a fracture of the right tibia/femur.

2.  Entitlement to service connection for a lumbosacral disorder.

3.  Entitlement to an initial compensable disability evaluation for the hypertension disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had a verified period of active duty for training (ACDUTRA) in the United States Army (National Guard) from May 28, 1991 to August 30, 1991, when he was discharged from both the Army and the National Guard based on his entry level performance and conduct.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in December 2004 and January 2010.

After remanding the case for additional development in July 2007, the Board, in part, denied the appellant's two service connection claims on appeal in a decision dated November 3, 2009.  The appellant then appealed the Board's November 2009 decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In October 2010, the parties filed a Joint Motion for Remand.  An October 2010 Order of the Court granted the Joint Motion and vacated that portion of the Board's decision that denied the right lower extremity and low back service connection claims, and those two issues on appeal were remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

In a January 2010 rating decision implementing the November 2009 Board decision, the RO granted the appellant's claim of entitlement to service connection for hypertension, effective February 27, 2004.  The RO assigned an initial noncompensable evaluation for the hypertension disability.  The appellant has appealed the initial rating assigned for the hypertension.  In effect, he is asking for a higher rating effective from the date service connection was granted.  Consequently, the Board will consider the entire time period in question, from the original grant of service connection (February 27, 2004) to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In August 2009, the appellant asked for a personal hearing at the RO.  In August 2011, the appellant submitted a written request for a Board video-conference hearing.  Two days later, he stated that he did not want a Board hearing.  The Board sent the appellant a hearing clarification letter in April 2012, and asked him if he wanted to attend a hearing before the Board or before a Decision Review Officer (DRO).  That next month, the appellant's attorney responded and stated that the appellant longer wanted to have a Board hearing.  Therefore, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  In addition, the appellant's attorney did not indicate that the appellant wanted a DRO hearing.  Thus, the appellant has no pending RO hearing request and the Board will continue with the appeal. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the May 2011 Board remand directives, the appellant was afforded a VA medical examination in August 2011.  During that examination, the appellant reported that he had not worked since 2005, and that he was in receipt of Social Security Administration (SSA) disability benefits.  However, the evidence of record only contains a copy of the appellant's SSA benefits award letter.

The appellant's VA treatment records also reflect that he has reported being unable to work due to his claimed right leg and low back disorders.  As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent SSA records must be obtained and associated with the claims file.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the Social Security Administration to obtain all the medical records associated with the Veteran's initial application for benefits, copies of all medical records upon which any further decision concerning the appellant's entitlement to disability benefits was based, and any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits.  Associate those records with the claims file.

3.  After the above-requested development has been completed, review the record, including any newly acquired evidence, and re-adjudicate the appellant's claims on appeal.  Ensure that all theories of service connection and increased ratings are considered, as applicable.  (If any additional development is warranted in light of any newly received evidence, that development should be accomplished.)

4.  If any of the claims on appeal remains denied, provide the appellant and his attorney with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

